Case 1:16-cv-01021-ELH Document 254 Filed 10/30/20 Page 1of1
Case 1:16-cv-01021-ELH Document 253 Filed 10/30/20 Page 1 of 2

IN THE UNITED STATES DISTRICT ho dred
COURT FOR THE DISTRICT OF

MARYLAND C 4
t

MARYLAND RESTORATIVE
JUSTICE INITIATIVE, eg al.,

Plaintiffs,
Case No. 1:16-cv-01021-ELH fo[30f2e

GOVERNOR LARRY HOGAN, e7 al.,

Defendants.

Ne Ne ee ee ee ee ee ee

 

PARTIES’ NT STATUS REPORT

Counsel for the Parties have continued to engage in the process of negotiating the terms
of a compromise resolution since the last report to the Court. Counsel for the defendants
returned a proposed settlement agreement, with attachments, to counsel for the plaintiffs on
October 28, 2020.

As ordered by the Honorable A. David Copperthite on October 29, 2020, the Parties will
submit a joint status report to his chambers by close of business on November 2, 2020, advising
him whether the parties believe that either a conference call or a Zoom settlement conference
will be necessary to continue settlement efforts.

At this point, the parties anticipate that an additional 45 days may be necessary to
complete the settlement process, according to the following schedule, which the Parties

respectfully ask this Court to approve:

November 12, 2020 Plaintiffs return settlement documents to Defendants
December 11, 2020 Defendants return settlement documents to Plaintiffs
December 17, 2020 Joint status report due to the Court, as previously ordered

on September 18, 2020 (ECF 249)
